Citation Nr: 1111300	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for histoplasmosis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING HELD ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2009 the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that in the Veteran's initial July 2005 claim, he appears to be claiming service connection for a bilateral eye injury involving exposure to chemicals in 1962.  The Veteran's claim for a bilateral eye injury was previously denied in a final March 1978 rating decision.  As such, the petition to reopen a claim of service connection for a bilateral eye injury is REFERRED to the RO for proper adjudication.  


FINDING OF FACT

The Veteran's current right eye histoplasmosis is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSION OF LAW

The Veteran's right eye histoplasmosis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2005 and March 2006.  The September 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Board notes that the Veteran has consistently argued that there is a record missing from the file, which he has identified as a "retirement" examination conducted on September 7, 1976.  See e.g., September 2008 RO hearing; June 2009 and September 2007 Veteran's statements.  The record, however, does indeed contain an examination report dated in September 1976.  (The contents of this report will be discussed in more detail in the discussion that follows.)  In sum, the record contains all relevant service treatment records.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2009 for his histoplasmosis claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran alleges that he is entitled to service connection as his right eye histoplasmosis began during service.

The first reference to an eye injury in-service comes from a service treatment record from June 1963 which indicated that the Veteran had spilled hydraulic fluid in both eyes; redness was noted bilaterally.  A follow-up record from the next day noted the Veteran had no pain, pus, or redness in either eye.  There is no diagnosis given of histoplasmosis.  The Veteran was afforded multiple medical examinations while in-service, the first of which was from December 1965 for the purpose of flying training.  The examiner marked that the Veteran had no defects of his eyes and no further abnormalities were noted on the vision test.  On the Veteran's Report of Medical History, the Veteran did not check the box indicating that he had any eye trouble.  A November 1966 Report of Medical Examination indicated the Veteran's eyes were free from defects.  The Veteran was also given a medical examination in December 1966 where again the examiner only noted that the Veteran needed eye glasses for refractive error.  Again on his Report of Medical History the Veteran indicated that he had no eye trouble.  

In January 1967, the Veteran was provided a consultation due to his complaints of temporal headaches.  The examiner reported no defects for the Veteran's eyes.  No abnormalities were noted on the eye chart. 

A service treatment record from July 1967 noted the Veteran had a corneal abrasion, but no eye disability was diagnosed and the Veteran was referred to the eye clinic for follow-up.  At a medical examination in September 1967 the examiner indicated there had been no significant changes in the Veteran's medical status since his December 1966 examination.  On his Report of Medical History the Veteran stated that he was "in very good health," although he did check the box indicating he had eye trouble.  He did not specify what kind of trouble he was experiencing. 

A September 1968 medical examination noted no defects of the Veteran's eyes, and although the Veteran again marked eye trouble on his Report of Medical History, he was ultimately found to be qualified for flying class III.  A Report of Medical Examination of January 1971 indicated no eye defects.  

At a March 1972 ophthalmologic consultation the examiner's only recommendation was a prescription for glasses to improve vision.  No abnormalities were noted on the eye chart.

Finally, at the Veteran's retirement medical examination in March 1976, the examiner noted no defects of the Veteran's eyes.  It was noted that he had defective vision which was corrected with lenses.  Again, the Veteran marked that he had eye trouble, but this statement was clarified in the Report of Medical Examination to mean that the Veteran wore glasses.

A September 1976 optometry patient questionnaire indicates that the Veteran was seen as a referral from his retirement physician.  The Veteran reported no eye history problems, to include eye injury, eye infection, and eye disease.  The only personal and family history noted is that his mother had diabetes, high blood pressure, and heart trouble.  The Veteran indicated that he had dull headaches which occurred occasionally in the front area of his head.  On examination, refractive error was noted.  There is nothing to indicate that the Veteran was previously diagnosed with histoplasmosis and the September 1967 examining physician did not diagnose the Veteran with right eye histoplasmosis.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with right eye histoplasmosis.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran filed a claim of service connection for a sinus condition in January 1977, but he did not report right eye histoplasmosis at this time.  The Veteran was given a VA examination in February 1977, 2 months after separation from service, and the examiner specifically noted that the Veteran's eyes were normal.  As noted above, in January 1978 the Veteran filed a claim for an eye injury.  The Veteran's first post-service evidence of right eye histoplasmosis comes from a VA examination in February 1978.  The examiner noted that the Veteran was suffering from inactive ocular histoplasmosis.  The examiner also noted, on the general examination, that there was no evidence of any corneal scarring.  There is nothing in this record which links the Veteran's right eye histoplasmosis to service.

As noted above, the Veteran was first diagnosed with inactive ocular histoplasmosis in February 1978.  However, the Veteran did not begin receiving treatment for this condition until 2000 and did not lose his vision until 2003.  See e.g., September 2007 Veteran's statement.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The VA has obtained private treatment vision records which have consistently noted that the Veteran suffers from right eye histoplasmosis.  See e.g., October 2000, October 2003, and April 2005 private treatment records.  The Board also notes that the Veteran received surgery for his right eye histoplasmosis in October 2003.  See also September 2007 Veteran's statement indicating he took care of his vision and had no problems with the histoplasmosis until 2003.

The Veteran provided a statement in October 2007 from his private physician.  The physician indicated that she had been treating the Veteran since October 2000 when he was seen for a scar related to histoplasmosis in his right eye.  She stated that the Veteran's right eye vision loss was definitely caused by histoplasmosis.  She reported that she had reviewed the February 1978 VA examination which noted inactive ocular histoplasmosis.  She also noted that the Veteran reported he had been seen for vision examinations prior to the February 1978 examination, but she did not have access to any of these records and could not definitively state when the first histoplasmosis scar arose.  She finally stated that there was a possibility of the histoplasmosis scars being present for many years prior to abnormal blood vessels growing from the center of the scar.

The Veteran was afforded a VA examination in May 2009 to determine the etiology of his right eye histoplasmosis.  The examiner noted there was no evidence of histoplasmosis in service.  The examiner also noted the Veteran demonstrated choroidal neovascular membrane in his right eye and subsequently had surgery on the right eye in October 2003.  The examiner ultimately found that there were no signs or symptoms of histoplasmosis in the Veteran's service treatment records and the first treatment for histoplasmosis did not occur until 2003.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board notes that the October 2007 private physician indicated that she was unable to review any service treatment records or vision examinations prior to February 1987.  The Board also notes that although the Veteran's private physician stated that the histoplasmosis scars could possibly be present for years prior to abnormal blood vessels growing; she did not opine that the Veteran's histoplasmosis began in-service.  As this is a claim for service connection, which is based on the etiology of the Veteran's condition, the Board assigned more weight to the May 2009 VA examiner's report.  This examiner reviewed the claims file, including service treatment records, and performed an examination of the Veteran.  The examiner noted that there was no evidence of histoplasmosis in-service and the first treatment for histoplasmosis was not until October 2003.

In sum, the Board finds that there is no evidence of right eye histoplasmosis during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current right eye histoplasmosis and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of probative evidence linking the Veteran's disability to service, the failure to diagnose right eye histoplasmosis at any of his multiple medical examinations during service, and the length of time between the Veteran's separation from active service and first treatment for right eye histoplasmosis weigh against the Veteran's claim. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's right eye histoplasmosis and service, as well as evidence showing no treatment for right eye histoplasmosis until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for right eye histoplasmosis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for histoplasmosis of the right eye is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


